Citation Nr: 1205959	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1998. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In October 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board notes that, while the Veteran previously was represented by the Pennsylvania Department of Military and Veterans Affairs, in November 2011, the Pennsylvania Department of Military and Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

In December 2011, the Veteran was apprised that the Veterans Law Judge who conducted the October 2010 hearing is no longer with the Board and that, as a result, the Veteran could have an additional hearing before another Veterans Law Judge who would issue the final decision in his appeal.  The Veteran was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing, and would proceed accordingly.  The Veteran did not respond to the letter within 30 days; therefore, the Board will proceed with further adjudication on the matter on appeal.  See 38 C.F.R. § 20.707 (2011).

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via AMC.  The remand also addresses the claim for a TDIU-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim for an increased rating for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome, is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran previously underwent VA examination in November 2009.  However, the examination report does not adequately address the Veteran's low back impairment, particularly with regards to the DeLuca factors.  

The November 2009 VA examination report reflects that range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the Veteran reported pain associated with the range of motion testing.  The examiner also noted that the Veteran's range of motion was further limited by pain on repetition.  However, he did not indicate the extent to which the Veteran was further limited by pain on repetition.  Additionally, while the Veteran reported frequent flare-ups of low back symptomatology; the examiner did not comment on the Veteran's functional loss during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 205 (1995).

The Board also notes that the record raises, but does not resolve, the question of whether the Veteran has separately ratable, neurological manifestations of his low back disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a (2011).  The Veteran has consistently reported pain radiating into the legs.  Private treatment records from the Milton S. Hershey Medical Center reflect a diagnosis of lumbar spondylosis with lumbar radiculopathy.  However, it does not appear that the Veteran has been afforded a neurological examination to address whether he has any separately ratable neurological manifestation(s) of his service-connected low back disability.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examinations-with findings responsive to the applicable rating criteria-are needed to properly assess the severity of the Veteran's service-connected low back disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file contains VA medical records from the VA Medical Center (VAMC) in Lebanon, Pennsylvania and the Community Based Outpatient Clinic (CBOC) in Lancaster, Pennsylvania, both dated through March 29, 2011; however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lebanon VAMC and the Lancaster CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 29, 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for increased rating for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome.  The RO's adjudication of the claim for increased rating should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  

As a final note, the Board points out that, in a December 2007 rating decision, the RO denied the Veteran's claim for a TDIU.  In January 2008, the Veteran filed a statement disagreeing with the RO's denial of the claim for a TDIU.  By filing a timely NOD, the Veteran has initiated appellate review on this issue; however, the RO has yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran an SOC with respect to the RO's December 2007 denial of a TDIU, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran is reminded that, to obtain appellate review of any matter not currently in appellate status, a perfected appeal must be filed-as regards the matter of a TDIU, within 60 days of the issuance of the SOC.

2.  The RO should obtain from the Lebanon VAMC and the Lancaster CBOC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 29, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for an increased rating for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should be furnished to the orthopedic examiner.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and the report of each examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's back disability, to particularly include radiculitis (or, radiculopathy).  For each such diagnosed neurological impairment, the examiner should clearly indicate whether any such impairment constitutes a separately ratable neurological manifestation of the service-connected low back disability; and, if so, the examiner should assess the severity of such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increased rating for mechanical low back pain with degenerative joint disease, status post fusion with restless leg syndrome.

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above)), is appropriate.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 











of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


